Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-43, 45-46 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (2015/0173856) as evidenced by VPro5.
Lowe teaches a method for assisting a user to seat an orthodontic aligner into a desired position over the dentition of a user, the method comprising providing to a user a vibrational dental device having a mouthpiece configured to vibrate at a frequency between 60 Hz and 130 Hz (par. 47, frequencies between 1-1000 Hz) and placing the orthodontic aligner over the occlusal surface of the users teeth (par. 45, 129, fig. 9b), placing the mouthpiece into a user’s oral cavity against the orthodontic aligner (see fig. 9b, par. 129) and applying, by vibrating the mouthpiece, an axial vibratory force on the inherently seats the aligner (see evidenced article VPro 5 which teaches that delivering vibrations to the teeth within the range and time seats the aligner) and therefore the instructions provided to the user are also for seating the appliance.  It is noted that Lowe teaches the method and the instructions are for improvements in orthodontic remodeling and accelerating treatment in addition to seating the aligner.  Such that the vibration seats the aligners in an unknown but inherent function (See in re Wiseman, 596 F.2d 1019, 201 USPQ 658).
With respect to claim 43, Lowe further teaches using the vibrational dental device for less than 5 minutes daily over a period of time (see par. 47, period of time of 1-60 minutes).  See above discussion regarding the limitation of providing the instructions.   
With respect to claim 45, vibration the mouthpiece against all of the user’s teeth that are covered with the orthodontic aligner (see fig. 9). See above discussion regarding the limitation of providing the instructions.   
With respect to claim 46, wherein the axial vibratory force is primarily along a sagittal plane of the user’s mouth (see fig. 9).
With respect to claim 48, configuring the mouthpiece to vibrate at a frequency between 110Hz and 130 Hz (par. 47). See above discussion regarding the limitation of providing the instructions.   
With respect to claim 49, configuring the mouthpiece to vibration at a frequency between 100 Hz and 120 Hz (par. 47). See above discussion regarding the limitation of providing the instructions.   

Claims 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (2015/0173856) as evidenced by VPro5 as applied to claim 42 and 43 above, and further in view of Way (2013/0273490).
Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions for using the vibrational dental device for less than 5 minutes daily over less than 14 days and providing instructions for configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 001G and 1G.
Way teaches a method for inherently seating an aligner further comprising with respect to claim 44 a method of using the vibrational dental device for less than 5 minutes daily over less than 14 days and with respect to claim 47, a method of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 001G and 1G (pars. 7-8, 75, “less than 180, 120 or 90 days includes less than 14 days). With respect to the limitation of providing the user with the instructions to configure the mouthpiece as claimed and use the mouthpiece as claimed, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to .  



Claims 42-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (2015/0173856) as evidenced by VPro5 further in view of Way (2013/0273490).
Lowe teaches a method for assisting a user to seat an orthodontic aligner into a desired position over the dentition of a user, the method comprising providing to a user a vibrational dental device having a mouthpiece configured to vibrate at a frequency between 60 Hz and 130 Hz (par. 47, frequencies between 1-1000 Hz) and placing the orthodontic aligner over the occlusal surface of the users teeth (par. 45, 129, fig. 9b), placing the mouthpiece into a user’s oral cavity against the orthodontic aligner (see fig. 9b, par. 129) and applying, by vibrating the mouthpiece, an axial vibratory force on the orthodontic aligner (pars. 47, 128-129), whereby an orthodontic aligner is inherently seated on a user’s dentition (see below).  Lowe teaches the method as discussed above in detail, however, does not specifically teach providing the user with the instructions for carrying out the specific steps of the method. However, Lowe discusses inherently seats the aligner (see evidenced article VPro 5 which teaches that delivering vibrations to the teeth within the range and time seats the aligner) and therefore the instructions provided to the user are also for seating the appliance.  It is noted that Lowe teaches the method and the instructions are for improvements in orthodontic remodeling and accelerating treatment in addition to seating the aligner.  Such that the vibration seats the aligners in an unknown but inherent function (See in re Wiseman, 596 F.2d 1019, 201 USPQ 658).
Lowe teaches providing the vibrational dental device configure to vibrate at a frequency between 1-1000 Hz, which includes the narrower claimed range of 60 Hz and 130 Hz, however, does not specifically teach the narrower claimed range.
Way teaches a method including providing a vibrational device configured to vibrate at a frequency between 60 Hz and 130 Hz (par. 7). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the wide frequency range taught by Lowe with the smaller frequency range as taught by Way since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It is noted that both Lowe and Way teach the vibration is used during orthodontic treatment in order to 
With respect to claim 43, Lowe further teaches using the vibrational dental device for less than 5 minutes daily over a period of time (see par. 47, period of time of 1-60 minutes).  See above discussion regarding the limitation of providing the instructions.   
Lowe teaches using the device for a wide time period of 1-60 minutes, which includes the narrower claimed range of less than 5 minutes, however, does not specifically teach the narrower claimed range.
Way teaches a method of using the vibrational device for less than 5 minutes (par. 7). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the wide time frame taught by Lowe with the smaller time frame as taught by Way since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller,
With respect to claim 44, Lowe teaches using the vibrational device for less than 5 minutes daily (par. 47, see discussion with respect to claim 43), however, does not specifically teach the use for less than 14 days.
Way teaches with respect to claim 44 a method of using the vibrational dental device for less than 5 minutes daily over less than 14 (pars. 7-8, 75, “less than 180, 120 or 90 days includes less than 14 days). With respect to the limitation of providing the user with the instructions to configure the mouthpiece as claimed and use the mouthpiece as claimed, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide the user with instructions for use in carrying out the method to ensure proper treatment and outcome.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lowe with the specific number of days and time in order to achieve the desired treatment results.  In this case to achieve the desired bone growth around the teeth to accelerate orthodontic treatment.  
With respect to claim 45, Lowe teaches the vibrating the mouthpiece against all of the user’s teeth that are covered with the orthodontic aligner (see fig. 9). See above discussion regarding the limitation of providing the instructions.   
With respect to claim 46, Lowe teaches wherein the axial vibratory force is primarily along a sagittal plane of the user’s mouth (see fig. 9).
With respect to claim 47, Lowe teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions for configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 001G and 1G.
Way teaches with respect to claim 47, a method of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 001G and 1G (pars. 7-8). With respect to the limitation of providing the user with the instructions to configure the mouthpiece as claimed and use the mouthpiece as claimed, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide the user with instructions for use in carrying out the method to ensure proper treatment and outcome.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lowe with the specific acceleration magnitude in order to achieve the desired treatment results.  In this case to achieve the desired bone growth around the teeth to accelerate orthodontic treatment. 
With respect to claim 48, Lowe teaches configuring the mouthpiece to vibrate at a frequency between 110 Hz and 130 Hz (par. 47). See above discussion regarding the limitation of providing the instructions.   
Lowe teaches providing the vibrational dental device configure to vibrate at a frequency between 1-1000 Hz, which includes the narrower claimed range of 110 Hz to 130 Hz, however, does not specifically teach the narrower claimed range.
Way teaches a method including providing a vibrational device configured to vibrate at a frequency lower than 130 Hz (par. 7). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the wide frequency range taught by Lowe with the smaller frequency range as taught by Way since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It is noted that 
With respect to claim 49, configuring the mouthpiece to vibration at a frequency between 100 Hz and 120 Hz (par. 47). See above discussion regarding the limitation of providing the instructions.   
Lowe teaches providing the vibrational dental device configure to vibrate at a frequency between 1-1000 Hz, which includes the narrower claimed range of 100 Hz to 120 Hz, however, does not specifically teach the narrower claimed range.
Way teaches a method including providing a vibrational device configured to vibrate at a frequency between 100 Hz to 120 Hz (par. 6). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the wide frequency range taught by Lowe with the smaller frequency range as taught by Way since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It is noted that both Lowe and Way teach the vibration is used during orthodontic treatment in order to enhance bone growth which in return allows for accelerated orthodontic treatment (see par. 45 of Lowe, par. 75 of Way).
Double Patenting
Claims 42-44 and 47-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 13-14 of copending Application No. 16/787,445. 
Regarding claim 42, ‘445 teaches a method for seating orthodontic aligner (claim 13), providing a vibrational dental device configured to vibrate (claim 1) at a frequency between 60 Hz and 130 Hz (claims 2-4) and using the dental device to seat an orthodontic aligner (claim 13) comprising placing the orthodontic aligner over the occlusal surfaces of the user’s teeth (claim 13, it would have been obvious to one having ordinary skill in the art that the aligner is placed over the occlusal surfaces since the device is being used to seat the aligner and aligners are well known to be a shell device which covers the occlusal surfaces of the teeth), placing the mouthpiece into the oral cavity of the user against the orthodontic aligner (claim 13, it would have been obvious that the vibration device was placed in the mouth against the aligner since it is used to seat the aligner) and applying a vibration force on the aligner (claim 13, it would have been obvious that the device applies a vibration force to the aligner since it is used in a method of seating the aligner).
With respect to claims 43-44, using the vibrational dental device for less than 5 minutes daily over a period of time, specifically less than 14 days (claim 14). With respect to the specific number of days, it would have been obvious to one having ordinary skill in the art to use the device for any desired amount of time depending on the length of treatment.  
With respect to claim 47, configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01 G and 1 G (claim 7).
With respect to claims 48-49, wherein the mouthpiece is configured to vibrate at a frequency lower than 130 Hz (claim 2, 4) and a frequency between 100Hz and 120 Hz (claims 2-3).
With respect to the limitations of “providing instructions”, it is noted that it would have been obvious to one having ordinary skill in the art to provide the user with the instructions needed to carry out the method as taught by ‘445.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of vPro5 is improper prior art since the priority date is after the effective filling date of the current application. However, it is noted that the vPro5 has NOT been used as prior art in the rejection. The reference is being us as evidence to show that the prior art of Lowe inherently teaches the claimed method as clearly shown in the previous office action and the above rejection. It is noted that the method of Lowe teaches the claimed steps as taught by the user, specifically providing a vibration device to the user and using the vibration device within the claimed vibrational ranges in combination with an aligner on the teeth. While it is noted that the prior art of Lowe teaches the method for speeding up orthodontic remodeling and accelerating orthodontic treatment, the method also inherently seats the appliance.  It is noted that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), see MPEP 2145, II). Granting a patent on the discovery of an unknown but inherent function "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). In this case, the unknown but inherent function would be the seating of the . 
The applicant does not argues the prior art rejection of Lowe and Way, therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The webpage of the VPro+ has been provided to show in addition to seating the appliances, accelerated tooth movement is also providing. This is provided as an evidentiary references that the seating of the appliances by vibration is an inherent outcome of providing the vibration for enhanced bone remodeling which in turn accelerates treatment time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/15/2021